As Filed with the Securities and Exchange Commission on November 8, 2007 Registration No. 333-145487 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM SB-2/A Amendment No. 3 REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 EnterConnect Inc. (Name of small business issuer in its charter) Nevada 7371 20-8002991 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 100 Century Center Court Suite 650 San Jose, California 95112-4537 (408) 441-9500 (Address and telephone number of principal executive offices and principal place of business) National Registered Agents Inc. of Nevada 100 William Street, Suite 204 Carson, City, Nevada 89701 800-767-1553 (Names, addresses and telephone number of agent for service) Copies to: Peter Campitiello, Esq. Levy & Boonshoft, P.C. 477 Madison Avenue New York, New York 10022 Tel: 212-751-1414 Fax: 212-751-6943 Approximate date of commencement of proposed sale to public: From time to time after the effective date of this Registration Statement, as determined by market conditions and other factors. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. o CALCULATION OF REGISTRATION FEE Title of each class to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common stock, $0.001 par value per share 4,887,112 $1.00 $4,887,112 $150.03 Total $1.00 $4,887,112 $150.03 (1) Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(c) and Rule 457(g) under the Securities Act of 1933. The shares of common stock being registered are offered by certain shareholders of EnterConnect Inc. based upon the conversion price of $1.00 per share of common stock of EnterConnect Inc.’s 10% Series A Convertible Debentures THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. The information in this prospectus is not complete and may be changed. The Selling Security Holders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PROSPECTUS Subject to completion, dated , 2007 ENTERCONNECT INC. Our Selling Securityholders are offering to sell 4,887,112 shares of common stock. The sales price to the public is fixed at $1.00 per share until such time as the shares of our common stock become traded on the Bulletin Board operated by the Financial Industry Regulatory Authority or another exchange. If our common stock becomes quoted on the OTC Bulletin Board or another exchange, and thereafter at prevailing market prices or privately negotiated prices or on any stock exchange or automated inter-dealer quotation system on which our common stock may be listed or otherwise at fixed prices that may be changed, at market prices prevailing at the time of sale, or at prices otherwise negotiated. There is no assurance that our shares of common stock will ever be traded on the OTC Bulletin Board. Prior to this Offering there has been no public market for our Common Stock.No assurances can be given that a public market will develop following the completion of this Offering or that if a market develops, that it will be sustained.The Offering Price for the Common Stock has been arbitrarily determined by the Company and does not necessarily bear any direct relationship to the assets, operations, book or other established criteria of value of the Company. The securities being offered under this prospectus involve a high degree of risk. See “Risk Factors” beginning on page 3 to read about significant risk factors you should consider before investing in the securities. Neither the Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. Our principal executive offices are located at 100 Century Center Court, Suite 650, San Jose, California 95112-4537 and our telephone number is (408) 441-9500. The date of this Prospectus is , 2007. TABLE OF CONTENTS Part I Prospectus Summary 1 Risk Factors 3 Forward-Looking Statements and Information 7 Use of Proceeds 8 Determination of the Offering Price 8 Dilution 8 Market for Common Equity and Related Stockholder Matters 8 Impact of the "Penny Stock" Rules on Buying or Selling Our Common Stock 9 Selling Security Holders 9 Plan of Distribution 13 Legal Proceedings 15 Directors, Executive Officers, Promoters and Control Persons 15 Executive Compensation 16 Security Ownership of Certain Beneficial Owners and Management 17 Description of Securities 17 Interests of Named Experts and Counsel 18 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 18 Description of Business 19 Description of Property 29 Certain Relationships and Related Transactions 31 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 32 Legal Matters 32 Experts 32 Available Information 32 Financial Statements 33 Part II Indemnification of Directors and Officers II-1 Other Expenses of Issuance and Distribution II-1 Recent Sales of Unregistered Securities II-2 Exhibits II-6 Undertakings II-7 Signatures II-8 PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in our securities. Before making an investment decision, you should read the entire prospectus carefully, including the “Risk Factors” section, the financial statements and the notes to the financial statements. Our Company EnterConnect Inc., a Nevada corporation (“EnterConnect”, the “Company”, “we” or “us”) was formed on November 13, 2006 as Priority Software, Inc.The Company was formed to acquire, develop, market and sell EnterConnect™, a software program that provides document management, content management, collaboration, search and security (“EnterConnect”).In November 2006, the Company commenced a Regulation D Offering of its securities to acquire the EnterConnect platform from Enterpulse, Inc., a Georgia corporation.The Company offered $100,000 Units comprised of 10% Series A Convertible Debentures and 60,000 warrants to purchase shares of the Company’s common stock at exercise prices of $2.00, $3.00 and $4.00.The Company raised a total of $2,112,732 in the Offering. On December 21, 2006, the Company and Enterpulse consummated an Asset Purchase Agreement whereby the Company acquired the EnterConnect platform and certain related assets and personnel for the aggregate purchase price of $1,065,982.On January 5, 2007 to reflect the Company’s acquisition of the EnterConnect platform, the Company amended its Articles of Incorporation to change its name to EnterConnect, Inc. Our Business The Company is a developer in enterprise portal strategies and best practices to deliver proprietary, ‘business-ready’ employee, customer and partner portal solutions.Our products and software-as-a-service (SaaS) offerings are deployed through our propriety application exchange, which SaaS enables other Independent Software Vendors (ISVs) and their applications - making it as easy as possible for global mid-market companies to find, try and buy software or services that meet their needs and budget. Our Principal Offices The Company’s principal offices are located at 100 Century Center Court, Suite 650, San Jose, California95112. The Offering This prospectus relates to the offer by EnterConnect Inc.’s selling shareholders of 4,887,112 shares of our common stock at $1.00 per share. Issuance of these shares to the selling security holders was exempt from the registration and prospectus delivery requirements of the Securities Act of 1933, as amended (the “Securities Act”).Affiliated selling security holders will sell their shares at the fixed price of $1.00 per share for the duration of this offering. Non-affiliated selling security holders will sell at $1.00 until we are quoted on the OTCBB or listed on a securities exchange. Risk Factors Investing in these securities involves a high degree of risk. As an investor, you should be able to bear a complete loss of your investment. See the risk factors on page 3 of this prospectus. 1 Summary Financial Data- The following table summarizes our financial information. You should read this information together with the financial statements and the notes to the financial statements appearing elsewhere in this prospectus. ENTERCONNECT INC. STATEMENT OF OPERATIONS FROM NOVEMBER 6, 2006 (INCEPTION) THROUGH MARCH 31, 2007 THREE MONTHS ENDED JUNE 30, 2007 FROM NOVEMBER 6, 2006 (INCEPTION) THROUGH JUNE 30, 2007 REVENUE $- $25,000 $25,000 SALES AND MARKETING 172,118 113,304 285,422 GENERAL AND ADMINISTRATIVE 417,652 225,157 642,809 RESEARCH AND DEVELOPMENT 231,642 256,149 487,791 OPERATING LOSS (821,412) (569,610) (1,391,022) OTHER EXPENSE Interest Expense 209,177 - 209,177 TOTAL OTHER EXPENSE 209,177 - 209,177 NET LOSS $(1,030,589) $(569,610) $(1,600,199) 2 RISK FACTORS This investment involves a high degree of risk. Before you invest you should carefully consider the risks and uncertainties described below and the other information in this prospectus. There may be additional risks that we do not know of or that we consider immaterial. All of these risks may impair our business operations. If any of the following risks are realized, our business, operating results and financial condition could be materially harmed and the value of our stock could go down. This means you could lose all or a part of your investment. The Company has a Limited Operating History The Company was only recently formed and has no operating history in its intended field of endeavor and has sustained substantial losses. Since inception, the Company has suffered a net loss of $1,016,771. There can be no assurance that the Company will be successful in building its business or that itsbusiness model will prove to be successful. Our Auditors have Issued a Going Concern Opinion Our independent public accountants have expressed a going concern opinion of our financial statements as of March 31, 2007.This means there is substantial doubt that the Company can continue as a going concern without additional financing and/or generating profits.If we are unable to do so, we will likely have to cease operations and you may lose all of your investments. The Company has Material Future Financing Needs The Company's business model requires additional financing in order to expand its marketing and sales efforts. No assurance can be given that additional financing will be available to the Company on acceptable terms, if at all. If the Company raises additional funds by issuing additional equity securities, further dilution to existing equity holders will result. If adequate additional funds are not available, the Company may be required to curtail significantly its long-term business objectives and its results from operations may be materially and adversely affectedAccordingly, there is substantive doubt whether the Company can fulfill its business plan or commence revenue generating operations. If We Are Unable To Raise Capital In The Future, We May Be Unable To Fund Operating Cash Shortfalls There can be no assurance that additional financing, may be available to us on acceptable terms, or at all. Our inability to obtain any needed financing could hinder our ability to fund our operations and our sales efforts.Any financing may cause significant dilution to existing stockholders. Any debt financing or other financing of securities senior to common stock likely will include financial and other covenants that will restrict our flexibility. At a minimum, we expect these covenants to include restrictions on our ability to pay dividends on our common stock. Shares Eligible for Future Sale All of the shares of Common Stock outstanding prior to this Offering, or issued in connection with the conversion of the Debentures or the Warrants, are “restricted securities,” as that term is defined under Rule 144 promulgated under the Securities Act of 1933, as amended (the “Securities Act”).In general, under Rule 144, a person (or persons whose shares are aggregated) who has satisfied a one-year holding period may under certain circumstances sell without registration under the Securities Act within any three-month period that number of shares which does not exceed the greater of one percent of the then outstanding Common Stock or the average weekly trading volume of such stock during the four calendar weeks prior to such sale.Rule 144 also permits, under certain circumstances, the sales of shares without any volume limitation by a person who has satisfied a two-year holding period and who is not, and has not been for the preceding three months, an affiliate of the Company. 3 Our Directors, Executive Officers and Principal Stockholders have Effective Control of the Company, Preventing Non-Affiliate Stockholders from Significantly Influencing Our Direction and Future Our directors, officers, 5% stockholders and their affiliates control approximately 72% of our outstanding shares of common stock and are expected to continue to control a majority of our outstanding common stock following any financing transactions projected for the foreseeable future. These directors, officers and affiliates effectively control all matters requiring approval by the stockholders, including any determination with respect to the acquisition or disposition of assets, future issuances of securities, declarations of dividends and the election of directors. This concentration of ownership may also delay, defer, or prevent a change in control and otherwise prevent stockholders other than our affiliates from influencing our direction and future. There is No Public Market for Our Common Stock, and even if a Market Develops, It Will Likely be Thin and Subject To Manipulation There is no public market for our common stock, and we can provide no assurance that a public market for our common stock will develop in the future. Even if a public market does develop, the volume of trading in our common stock will presumably be limited and likely dominated by a few individuals. The limited volume, if any, will make the price of our common stock subject to manipulation by one or more stockholders and will significantly limit the number of shares that one can purchase or sell in a short period of time. An investor may find it difficult to dispose of shares of our common stock or obtain a fair price for our common stock in the market. If a Market for Our Common Stock Develops, the Market Price for Our Common Stock Will Likely Be Volatile and May Change Dramatically At Any Time If a market for our common stock develops, the market price of our common stock, like that of the securities of other early-stage companies, may be highly volatile. Our stock price may change dramatically as the result of announcements of our quarterly results, the rate of our expansion, significant litigation or other factors or events that would be expected to affect our business or financial condition, results of operations and other factors specific to our business and future prospects. In addition, the market price for our common stock may be affected by various factors not directly related to our business, including the following: ● intentional manipulation of our stock price by existing or future stockholders; ● short selling of our common stock or related derivative securities; ● a single acquisition or disposition, or several related acquisitions or dispositions, of a large number of our shares; ● the interest, or lack of interest, of the market in our business sector, without regard to our financial condition or results of operations; ● the adoption of governmental regulations and similar developments in the United States or abroad that may affect our ability to offer our products and services or affect our cost structure; ● developments in the businesses of companies that purchase our products; and ● economic and other external market factors, such as a general decline in market prices due to poor economic indicators or investor distrust. Our Ability to Issue Preferred Stock and Common Stock May Significantly Dilute Ownership and Voting Power, Negatively Affect the Price of Our Common Stock and Inhibit Hostile Takeovers Under our Articles of Incorporation, we are authorized to issue up to 10,000,000 shares of preferred stock and 100,000,000 shares of common stock without seeking stockholder approval. Our board of directors has the authority to create various series of preferred stock with such voting and other rights superior to those of our common stock and to issue such stock without stockholder approval. Any issuance of such preferred stock or common stock would dilute the ownership and voting power of existing holders of our common stock and may have a negative effect on the price of our common stock. The issuance of preferred stock without stockholder approval may also be used by management to stop or delay a change of control, or might discourage third parties from seeking a change of control of our company, even though some stockholders or potential investors may view possible takeover attempts as potentially beneficial to our stockholders. 4 Arbitrary Determination of Offering Price The offering price for the shares of Common Stock was determined arbitrarily, and such price should not be considered an indication of the actual value of the Company as it bears no relationship to the book value, assets, or earnings to the Company or to other recognized criteria of value. We depend on key management personnel for our future success Our success will depend in large part on the continued services of Sam Jankovich, our Chairman and Chief Executive Officer. The loss of his services may materially and adversely affect our business and results of operations.In addition, if any key management personnel resign to join a competitor or form a competing company, the loss of such personnel, together with the loss of any clients or potential clients to such competitor, could materially and adversely affect the business and results of operations of the company.Currently, we do not have any agreements with Mr. Jankovich prohibiting him from joining competitors, forming competing companies, soliciting existing clients or disclosing information deemed confidential to us; there is no guarantee that such agreements will be effective in preventing the key management personnel from engaging in the prohibited actions.We cannot guarantee that we will be able to replace any of these individuals in the event their services become unavailable. Expansion and Retention of Client Accounts Our success depends on our ability to attract and retain clients,these clientscan terminate their accounts on little or short notice. Currently, we have engaged in only limited sales and have no customers.Accordingly, we may lose or gain significant accounts each year.There can be no assurance that we can retain our existing clients and add new clients as it attempts to expand its business.See “Business - Customers.” Competition Although we believe we will be able to compete on the basis of the quality of our service, price and reputation, and build personal relationships with clients, there can be no assurance that we will be able to generate or improve our competitive position asweimplementsour proposed marketing program.See “Business – Competition.” Control by Current Stockholders We are currently controlled by Sam Jankovich,our Chairman and Chief Executive Officer, and Private Capital Group, LLC (“PCG”), whose principal, Michael Wainstein, serves as our Director and Treasurer, who own approximately 34.4% and 29.8% of our Common Stock respectively.The principal stockholders will continue to own Common Stock giving them voting control over us.Since the Common Stock does not have cumulative voting rights, they will be able to determine and direct our affairs and policies and the use of all funds available to us.Conversely, purchasers of Common Stock will have no effective voice in the management of the Company.See “Security Ownership of Management and Certain Security Holders.” Absence of Cash Dividends It is unlikely we will declare or pay dividends on Common Stock in the foreseeable future out of future earnings, if any, even if permitted to do so under applicable law.We currently intend to retain earnings, if any, to fund our continued operations and proposed expansion.See “Dividend Policy.” 5 If the protection of intellectual property is inadequate, competitors may gain access to our content and technology We seek to develop and maintain the proprietary aspects of our products and technology. To protect this proprietary content and technology, we rely primarily on a combination of contractual provisions, confidentiality procedures, trade secrets and patent, copyright, and trademark laws. We seek to avoid disclosure of our trade secrets through a number of means including, but not limited to, requiring those persons with access to our proprietary information to execute confidentiality agreements.We seek to protect our software, documentation, and other written materials under trade secret and copyright laws, which afford only limited protection.We cannot be certain that any of our proprietary rights with respect to our products and services will be viable or of value in the future because, among other reasons, the validity, enforceability and type of protection of proprietary rights in our industries are uncertain and still evolving and many different entities are simultaneously seeking intellectual property rights relevant to software based applications. We have no patents and may not receive a patent related to any of our products and services.Our future patents, if any, may be successfully challenged, rendering them invalid or unenforceable, or may not provide us with any competitive advantages.We may not develop proprietary products or technologies that are patentable and other parties may have dominating patent claims.Additionally, other parties may have patent rights relating to the same subject matter covered by patents issued to us, enabling them to use the patented technology or license it to others without our consent.The validity and enforceability of our future patents, if any, may also be affected by future legislative actions or judicial decisions. Our trademarks may not provide us with any competitive advantages.None of our trademarks may be registrable, and other parties may have priority of use of such trademarks or variants thereof. Despite our efforts to protect our proprietary rights, unauthorized parties may attempt to copy aspects of our products and intellectual property or to obtain and use information that we regard as proprietary.Policing unauthorized use of our products is difficult, and while we are unable to determine the extent to which piracy of our intellectual property exits, piracy can be expected to be a persistent problem.In addition, the laws and enforcement mechanisms of some foreign countries do not protect our proprietary rights as much as do the laws of the United States.Our means of protecting our proprietary rights may not be adequate and our competitors may independently develop similar technology, duplicate our products, or design around patents issued to us, our content, or other intellectual property. There has been a substantial amount of litigation in the Internet industry regarding intellectual property rights.It is possible that in the future third parties may claim that we or our current or potential future products or services infringe upon their intellectual property.We expect that developers and providers of e-commerce solutions will increasingly be subject to infringement claims as the number of products and competitors in this industry segment grows and the functionality of products in different industry segments overlaps.Any claims, with or without merit, could be time-consuming, result in costly litigation, cause delays in implementation of our services or require us to enter into license agreements.Licenses, if required, may not be available on terms acceptable to us, which could seriously harm our business. Our business is subject to U.S. and foreign government regulation of the Internet. We are affected by government regulation of the Internet by the United States, at the state, local and federal government levels, and foreign governmental bodies.Because new legislation is continuously being created and implemented, we are not certain how our business will be impacted and cannot predict if or how any future legislation would impact our business.In addition, we may be indirectly affected by certain new legislation to the extent it impacts our clients and potential clients. 6 We will incur increased costs as a result of being a public company. As a public company, with a class of reporting securities, we will incur significant legal, accounting and other expenses that we did not incur as a private company. We will incur costs associated with our public company reporting requirements. We also anticipate that we will incur costs associated with the new rules implemented by the Securities and Exchange Commission. We expect these rules and regulations to increase our legal and financial compliance costs and to make some activities more time-consuming and costly. No public market exists for the trading of our securities. Our selling stockholders are offering to sell shares of our common stock at a fixed price of $1.00 per share. Our common stock is not traded on any exchange at this time, but we will seek to have it listed to trade on the OTC Bulletin Board (“OTCBB”). Factors such as announcements by us of the financial results, the gain or loss of customers, changes in management, regulatory changes, trends in the industry or stock market and announcements by competitors, among other things, could cause the market price of our securities to fluctuate significantly. Our stock is a penny stock and there are significant risks related to buying and owning penny stocks. Rule 15g-9 under the Securities Exchange Act of 1934 imposes additional sales practice requirements on broker-dealers that sell non-NASDAQ listed securities except in transactions exempted by the rule, including transactions meeting the requirements of Rule 506 of Regulation D under the Securities Act and transactions in which the purchaser is an institutional accredited investor (as defined) or an established customer (as defined) of the broker or dealer. For transactions covered by this rule, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser’s written consent to the transaction prior to sale. Consequently, this rule may adversely affect the ability of broker-dealers to sell our securities and may adversely affect your ability to sell any of the securities you own. The Securities and Exchange Commission regulations define a “penny stock” to be any non-Nasdaq equity security that has a market price (as defined in the regulations) of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to some exceptions. For any transaction by a broker-dealer involving a penny stock, unless exempt, the rules require delivery, prior to any transaction in a penny stock, of a disclosure schedule prepared by the SEC relating to the penny stock market. Disclosure is also required to be made about commissions payable to both the broker-dealer and the registered representative and current quotations (bid and ask prices) for the securities. Finally, monthly statements are required to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Our market liquidity could be severely adversely affected by these rules on penny stocks. FORWARD-LOOKING STATEMENTS AND INFORMATION This report contains forward-looking statements and information relating to us based on the beliefs of our management as well as assumptions made by, and information currently available to, our management. Forward looking statements often include the words “anticipate”, “believe”, “estimate”, “expect”, “intend”, “plan” and similar expressions. In this prospectus, forward looking statements also include: · statements about our business plan; · statements about the potential for development, regulatory approval and public acceptance of new services; · estimates of future financial performance; · predictions of national or international economic, political or market conditions; · statements regarding other factors that could affect our future operations or financial position; and · other statements that are not matters of historical fact. These statements may be found under “Management’s Discussion and Analysis or Plan of Operation” and “Business” as well as in this prospectus generally. Our ability to achieve our goals depends on many known and unknown risks and uncertainties, including changes in general economic and business conditions and the factors described above under the caption “RISK FACTORS”. These factors could cause our actual performance and results to differ materially from those described or implied in forward looking statements.These forward looking statements speak only as of the date of this prospectus. We believe it is in the best interests of our investors to use forward looking statements in discussing future events. However, we are not required to, and you should not rely on us to, revise or update these statements or any factors that may affect actual results, whether as a result of new information, future events or otherwise. 7 USE OF PROCEEDS We will not receive any proceeds from the consummation of this Offering. DETERMINATION OF THE OFFERING PRICE The $1.00 per share offering price of our common stock was determined arbitrarily.There is no relationship whatsoever between this price and our assets, earnings, book value or any other objective criteria of value.We intend to apply for a listing of our common stock on the OTCBB at the time this registration statement becomes effective.The selling stockholders will sell at a price of $1.00 per share until our shares are quoted on the OTCBB and thereafter at prevailing market prices or privately negotiated prices. DILUTION The shares of Common Stock to be sold by the selling stockholders are common stock that is currently issued and outstanding.Accordingly, there will be no dilution to our future shareholders from this offering by the selling stockholders. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our common stock is not quoted or traded on any quotation medium at this time. We intend to apply to have our common stock included for quotation on the OTC Bulletin Board. There can be no assurance that an active trading market for our stock will develop. If our stock is included for quotation on the NASD OTC Bulletin Board, price quotations will reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. Should a market develop for our shares, the trading price of the common stock is likely to be highly volatile and could be subject to wide fluctuations in response to factors such as actual or anticipated variations in quarterly operating results, announcements of technological innovations, new sales formats, or new services by us or our competitors, changes in financial estimates by securities analysts, conditions or trends in Internet or traditional retail markets, changes in the market valuations of other intranet/extranet companies, announcements by us or our competitors of significant acquisitions, strategic partnerships, joint ventures, capital commitments, additions or departures of key personnel, sales of common stock and other events or factors, many of which are beyond our control. In addition, the stock market in general, and the market for business services in particular, has experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to the operating performance of such companies. These broad market and industry factors may materially adversely affect the market price of the common stock, regardless of our operating performance. Consequently, future announcements concerning us or our competitors, litigation, or public concerns as to the commercial value of one or more of our products or services may cause the market price of our common stock to fluctuate substantially for reasons which may be unrelated to operating results. These fluctuations, as well as general economic, political and market conditions, may have a material adverse effect on the market price of our common stock. While none of our shares of common stock are currently eligible for resale pursuant to Rule 144, our common stock may be eligible for resale in the future. A brief description of Rule 144 is as follows: 8 The common stock sold in this offering will be freely transferable without restrictions or further registration under the Securities Act, except for any shares purchased by an “Affiliate.” An “Affiliate” is a person that directly or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control of the issuer. The definition of an "Affiliate" is critical to the operation of Rule 144, promulgated under the Securities Act. Rule 144 provides for restrictions on the amount of securities that can be sold by an affiliate during a given period of time. In general, pursuant to Rule 144, a shareholder who has satisfied a one year holding period may, under certain circumstances, sell within any three month period a number of securities which does not exceed the greater of 1% of the then outstanding shares of common stock or the average weekly trading volume of the class during the four calendar weeks prior to such sale. Further, Rule 144 permits, under certain circumstances, the sale of securities, without any quantity limitation, by our shareholders who are not affiliates and who have satisfied a two-year holding period. Cash dividends have not been paid since inception. In the near future, we intend to retain any earnings to finance the development and expansion of our business. We do not anticipate paying any cash dividends on our common stock in the foreseeable future. The declaration and payment of cash dividends by us are subject to the discretion of our board of directors. Any future determination to pay cash dividends will depend on our results of operations, financial condition, capital requirements, contractual restrictions and other factors deemed relevant at the time by the board of directors. We are not currently subject to any contractual arrangements that restrict our ability to pay cash dividends. We have fifty-eight (58) stockholders of record of our common stock as of November 8, 2007. IMPACT OF THE "PENNY STOCK" RULES ON BUYING OR SELLING OUR COMMON STOCK The SEC has adopted penny stock regulations which apply to securities traded over-the- counter. These regulations generally define penny stock to be any equity security that has a market price of less than $5.00 per share or an equity security of an issuer with net tangible assets of less than $5,000,000 as indicated in audited financial statements, if the corporation has been in continuous operations for less than three years. Subject to certain limited exceptions, the rules for any transaction involving a penny stock require the delivery, prior to the transaction, of a risk disclosure document prepared by the SEC that contains certain information describing the nature and level of risk associated with investments in the penny stock market. The broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Monthly account statements must be sent by the broker-dealer disclosing the estimated market value of each penny stock held in the account or indicating that the estimated market value cannot be determined because of the unavailability of firm quotes. In addition, the rules impose additional sales practice requirements on broker-dealers who sell such securities to persons other than established customers and institutional accredited investors (generally institutions with assets in excess of $5,000,000). These practices require that, prior to the purchase, the broker-dealer determined that transactions in penny stocks were suitable for the purchaser and obtained the purchaser's written consent to the transaction. If a market for our common stock does develop and our shares trade below $5.00 per share, it will be a penny stock. Consequently, the penny stock rules will likely restrict the ability of broker-dealers to sell our shares and will likely affect the ability of purchasers in the offering to sell our shares in the secondary market. Trading in our common stock will be subject to the "penny stock" rules. SELLING SECURITY HOLDERS This prospectus will also be used for the offering of shares of our common stock owned by selling security holders. The selling security holders may offer for sale up to 4,887,112of the 26,191,928 shares of our common stock issued to them.The sales price to the public is fixed at $1.00 per share until such time as the shares of our common stock become traded on the Bulletin Board operated by the Financial Industry Regulatory Authority or another exchange. If our common stock becomes quoted on the OTC Bulletin Board or another exchange, and thereafter at prevailing market prices or privately negotiated prices or on any stock exchange or automated inter-dealer quotation system on which our common stock may be listed or otherwise at fixed prices that may be changed, at market prices prevailing at the time of sale, or at prices otherwise negotiated. There is no assurance that our shares of common stock will ever be traded on the OTC Bulletin Board.We will not receive any proceeds from such sales. The resale of the securities by the selling security holder is subject to the prospectus delivery and other requirements of the Securities Act. All selling security holders have been advised to notify any purchaser of their shares that none of the proceeds from the sale of their stock will go to the Company. All expenses of this offering are being paid for by us on behalf of selling security holders. Unless otherwise stated in the table below, to our knowledge, no selling security holder, nor any affiliate of such security holder has held any position or office with, or has had any material relationship with us during the three years prior to this prospectus.To our knowledge, no selling security holder nor any affiliate of such security holder is a broker-dealer or an affiliate of a broker-dealer. Since its inception on November 13, 2006, EnterConnect has entered into the following material arrangements with the selling security holders (numerical citations coincide with the notations set forth in the table below): (1)From November 16, 2006 to February 28, 2007, the Company conducted a private placement of its securities. These shares were exempt from registration pursuant to Regulation D of the Securities Act of 1933.The Company sold 211,273.2 10% Series A Convertible Debentures and 1,267,641 Class A Warrants in the offering.The debentures were subsequently converted to 2,112,732 shares of Common Stock and issued to the following shareholders.The only ongoing rights of such holders are the numbers of shares of common stock and warrants held by such holders as indicated in the table below: (2)Received by grant from Private Capital Group, LLC., EnterConnect's co-founder. (3)On June 29, 2007, the Company entered into Release and Settlement Agreements with certain of its key employees.The Company issued 3,375,816 shares of Common Stock in consideration of the employees releasing the Company from any and all claims, contracts, liabilities and suits. (4)On June 19, 2007, the Company entered into a Memorandum of Understanding with Global Media Fund, Inc. (“Global”) whereby Global agreed to distribute newspaper features, radio features and other marketing media with an agreed-upon value of $2,000,000 for 1,000,000 shares of the Company’s Common Stock.The Company agreed that if the market value of these shares is below $700,000, the Company must issue Global an additional number of shares to equal $1,000,000 or Global has the right to terminate the Agreement. (5)On November 13, 2006, the Company issued 9,000,000 shares of common stock to each of its founders, SamJankovich and Private Capital Group, LLC. 9 The following table sets forth information on our selling security shareholders. Selling Security Holders Name of Security Holder Shares beneficially owned as of the date of this prospectus Percent owner as of the date of this prospectus Maximum number of shares to be sold pursuant to this prospectus Percent owned after the primary offering is complete Warrants Owned After the Primary Offering is complete Position, officer or other material relationship to the company since inception Adams, MadelineGayle(1) 134 Canteen Canyon Lake, Texas 78133 92,960 .35% 92,960 0% 24,300 Barksdale Living Trust(1) GeraldLeonardBarksdale 3365 SW 123rd Avenue Beaverton, Oregon97005 107,781 .41% 107,781 0% 60,000 Becker, Robert(1) 2742 Pinecrest Drive, S.E Southport, N.C.28461 107,781 .41% 107,781 0% 60,000 Bernstein, Andrew(2) 5340 S. Boston Street Greenwood Village, CO80111 50,000 .19% 50,000 0% 0 Cahn, MarcS.(1) 1496 Tamarack Avenue Boulder, Colorado80304 76,870 .29% 76,870 0% 0 Cerneka, Lore(1) 14432 Adelta Drive Lamirada, California90638 103,890 .39% 103,890 0% 30,000 Cheeseman, Valerie(1) 330 North 900 West #H Cedar City, Utah84720 130,069 .50% 130,069 0% 46,800 Comerford, John(1) 120 Spyglass Lane Fayetteville, N.Y.13066 107,781 .41% 107,781 0% 60,000 Crawford, VeronneJ., Trustee(1) VeronneJ.Crawford Trust 4800 Wildcat Run Springfield, Illinois62711 155,315 .59% 155,315 0% 60,000 Dudziak, NormanA., Jr.(1) 32 Washington Road Berington, Rhode Island02806 126,945 .49% 126,945 0% 15,000 Eigel, ChristopherJ.(1) 595 Glendale Drive Glenview, Illinois60025 157,781 .60% 157,781 0% 60,000 10 Ernest, RichardB.(1) 1825 Second Street Pike Richboro, PA18954 32,334 .12% 32,334 0% 18,000 Foester, JudithE.(1) 5 Pilot Avenue West Milford, NJ07480-4819 53,041 .20% 53,041 0% 30,000 Forrest, Julianne(2) c/o1500 Broadway, Suite 2003 New York, New York10036 100,000 .38% 100,000 0% 0 Global Media Fund, Inc.(4)(6) P.O. Box 78 Mt. Sinai, New York11766 1,000,000 3.8% 1,000,000 0% 0 Groetsch, BrianL., Sr.(1) 980 Greenwood Court South Sanibel, Florida33557 153,890 .59% 153,890 0% 30,000 Hederich, DianneK.(1) (Millennium Trust Co. Cust. FBO) 39 East 12th Street, Suite 301 New York, New York10003 36,631 .14% 36,631 0% 20,869.2 Hoffman, Marilyn(1) 525 East 86th Street New York, New York10028 26,836 .10% 26,836 0% 15,000 Kaplan, RalphV., M.D.(1) Sadowsky, NaomiP., M.D. 139 East Broadway Roslyn, New York11576 76,623 .29% 76,623 0% 15,000 Kimble, John, W.(1) 4398 S.W. Anhinga Avenue Palm City, Florida34990 53,425 .20% 53,425 0% 30,000 Kleiser, RobertJoseph(1) 4004 Brandywine Point Blvd. Old Hickory, Tennessee37138 21,332 .08% 21,332 0% 12,000 11 Koesters Trust(1) Koesters, WilliamJ. 11979 Grandstone Lane Cincinnati, Ohio45249 107,781 .41% 107,781 0% 60.000 Kramer, Leo(1) Kramer, Lois 40 Fox Hill Road Fairfield, New Jersey07004 39,165 .15% 39,165 0% 21,993 Lau, Grant(1) 241 East Hooper Avenue Soda Springs, Idaho83276 76,329 .29% 76,329 0% 15.000 Lenahan, LindaAlbamonte(1) 231 Lorraine Drive Berkley Heights, NJ (1)07922 26,329 .10% 26,329 0% 15,000 Lueteritz, Debra(1) 20 Herrick Circle Pelham, New Hampshire03076 55,602 .21% 55,602 0% 31,678 Lucas, Thomas(1) FBO ThomasLucasRollover SEP IRA 13 Inwood Bluff San Antonio, Texas31063 107,425 .41% 107,425 0% 60,000 Maccollum Family Trust(1) MaxwellS.MacCollum 126 East Desert Park Lane Phoenix, AZ85020 103,890 .39% 103,890 0% 30,000 McDonnell, GeorgeA. and ElizabethB.(1) 1174 Ramapo Valley Road Mahway, New Jersey07430 53,041 .20% 53,041 0% 30,000 McGee, Lawrence Stone III(1) 108 Pine Acres Drive Spartanburg, South Carolina29307 205,836 .79% 205,836 0% 45,000 Mullin, ThomasJohn, Jr.(1) 1192 Betsy Ross Place Bolingbrook, Illinois60490 107,781 .41% 107,781 0% 60,000 Murray, AlanJohn(1) 3540 Riverbend Road Birmingham, Alabama35243 103,630 .39% 103,630 0% 30,000 Powers, Alan(1) 1314 Cabrillo Ave Venice, CA90291 50,000 .19% 50,000 0% 0 12 Randall, WilliamG.(1) 12301 S.W. 62nd Avenue Pinecrest, Florida33156 26,712 .10% 26,712 0% 15,000 Riberio, Alejandro(1) 1804 Stuart Street Brooklyn, New York11229 16,027 .06% 16,027 0% 9,000 Ritsch, James(1) 2128 High Point Drive Altoona, Wisconsin54720 126,870 .49% 126,870 0% 15,000 Rudnick, Jill(1) 49 Birch Hill Road Weston, Connecticut06883 37,723 .14% 37,723 0% 21,000 Santana, Nedy(2) 17 Fanchon Place, Apr. 1 Brooklyn, New York11207 50,000 .19% 50,000 0% 0 Saunders, Elizabeth(1) 3244 Lusitania Lane Indialantic, Florida32903 53,890 .21% 53,890 0% 30,000 Serikawa, Yoshihara(1) 1470 Ala Napunani Street Honolulu, Hawaii96818 126,965 .49% 126,965 0% 15,000 Shah, Art(1) 35 Springfield Court Parsippany, New Jersey07054 51,965 .20% 51,965 0% 15,000 Sheehan, RichardD.(1) 1421 East Campbell Avenue Campbell, California95008 32,334 .12% 32,334 0% 18,000 Shroder, JerryA.(1) 1175 York Avenue New York, New York 21,496 .08% 21,496 0% 12,000 Spencer, DavidR.(1) 3810 Grand Plantation Lane Missouri City, TX77459 71,496 .27% 71,496 0% 12,000 Stiehl, Walter, A.(1) 48 Puritan Road Somerville, MA02145 51,870 .20% 51,870 0% 15,000 Stransky, LarryW.(1) 7579 Fawn Meado Lane Cincinnati, Ohio45241 53,890 .20% 53,890 0% 30,000 Tanjeloff, Dennis(2) 185 Madison Avenue New York, New York10016 50,000 .19% 50,000 0% 0 Van Wagner, RogerKeith(1) Van Wagner, Darlene 7708 McIntyre Court Arvada, Colorado80007 53,890 .20% 53,890 0% 30,000 Wagner, KlausPeter(1) 28 Bradford Road East Windsor, NJ08520 53,890 .20% 53,890 0% 30,000 Worldwide Gateway Limited(2)(8) Suite 4703, CentralPlaza 18 Harbour Road Wanchai, Hong Kong 900,000 3.4% 200,000 2.7% 0 Total Number Shares: 4,887,112 Total Shareholders: 50 (6)Don L. Rose, is the Chief Executive Officer, President and controlling shareholder of Global Media Fund, Inc. (7)MichaelWainstein, our Director and Treasurer, is the founder and controlling shareholder of Private Capital Group, LLC. (8)Andy Lai holds dispositive voting power over Worldwide Gateway Limited. PLAN OF DISTRIBUTION Our affiliated selling security holders, or their pledgees, donees, transferees, or any of their successors in interest selling shares received from the selling security holders as a gift, partnership distribution or other non-sale-related transfer after the date of this prospectus (all of whom may be selling security holders), may sell their shares of common stock from time to time at the fixed price of $1.00 per share during this offering and non-affiliated selling security holders, or their pledgees, donees, transferees, or any of their successors in interest selling shares received from the selling security holders as a gift, partnership distribution or other non-sale-related transfer after the date of this prospectus (all of whom may be selling security holders), may sell their shares of common stock from time to time at the fixed price of $1.00 per share or until our securities are quoted on the OTCBB or securities exchange and thereafter at prevailing market prices or privately negotiated prices or on any stock exchange or automated inter-dealer quotation system on which our common stock may be listed or otherwise at fixed prices that may be changed, at market prices prevailing at the time of sale, or at prices otherwise negotiated. In a post-effective amendment to this registration we will disclose pledgees, donees and other transferees of the selling security holders, if any, as selling security holders. The selling security holders may sell their shares of common stock by one or more of the following methods, without limitation: 13 (a)block trades in which the broker or dealer so engaged will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; (b)purchases by a broker or dealer as principal and resale by the broker or dealer for its own account pursuant to this prospectus; (c)ordinary brokerage transactions and transactions in which the broker solicits purchases; (d)privately negotiated transactions; (e)short sales; (f)through the distribution of the shares by the selling security holder to its partners, members or stockholders; (g)one or more underwritten offerings on a firm commitment or self-underwritten basis; and (h)any combination of any of these methods of sale. In the event any of our selling security holders agree to sell their shares to a broker-dealer as a principal and the broker-dealer acts as an underwriter, we will file a post-effective amendment to our registration statement disclosing the name of the broker-dealer, providing information on the plan of distribution, and reflecting any other necessary changes. Any broker-dealer that will be involved must seek and obtain clearance of the underwriting compensation and arrangements from the National Association of Securities Dealers Corporate Finance Department prior to the sale of any securities by the broker-dealer. The selling security holders may also transfer their shares by gift. We do not know of any arrangements by the selling security holders for the sale of any of their shares. The selling security holders may engage broker-dealers, and any broker-dealers may arrange for other brokers or dealers to participate in effecting sales of the shares. These brokers, dealers or underwriters may act as principals, or as an agent of the selling security holders. Broker-dealers may agree with the selling security holders to sell a specified number of the shares at a stipulated price per share. If a broker-dealer is unable to sell shares acting as agent for the selling security holders, it may purchase as principal any unsold shares at the stipulated price. Broker-dealers that acquire shares as principals may thereafter resell the shares from time to time in transactions on any stock exchange or automated interdealer quotation system on which the shares are then listed, at prices and on terms then prevailing at the time of sale, at prices related to the then-current market price or in negotiated transactions. Broker-dealers may use block transactions and sales to and through broker-dealers, including transactions of the nature described above. The selling security holders may also sell their shares in accordance with Rule 144 under the Securities Act, rather than pursuant to this prospectus, regardless of whether the shares are covered by this prospectus. From time to time, the selling security holders may pledge, hypothecate, or grant a security interest in some or all of the shares owned by them. The pledgees, secured parties, or persons to whom the shares have been hypothecated will, upon foreclosure in the event of default, be deemed to be selling security holders. The number of selling security holders' shares offered under this prospectus will decrease as and when they take such action. The plan of distribution for the selling security holders' shares will otherwise remain unchanged. In addition, a selling security holder may, from time to time, sell the shares short, and, in those instances, this prospectus may be delivered in connection with the short sales and the shares offered under this prospectus may be used to cover short sales. The selling security holders and any broker-dealers participating in the distributions of the shares may be deemed to be "underwriters" within the meaning of Section 2(11) of the Securities Act. Any profit on the sale of shares by the selling security holders and any commissions or discounts given to any such broker-dealer may be deemed to be underwriting commissions or discounts. There can be no assurance that the selling security holders will sell any or all of the offered shares. 14 Under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the regulations promulgated thereunder, any person engaged in a distribution of the shares of our common stock offered by this prospectus may not simultaneously engage in market making activities with respect to our common stock during the applicable "cooling off" periods prior to the commencement of such distribution. Also, the selling security holders are subject to applicable provisions that limit the timing of purchases and sales of our common stock by the selling security holders. We have informed the selling security holders that, during such time as they may be engaged in a distribution of any of the shares we are registering with the U.S. Securities Exchange Commission, they are required to comply with Regulation M. In general, Regulation M precludes the selling security holders, any affiliated purchasers, and any broker-dealer or other person who participates in a distribution from bidding for or purchasing, or attempting to induce any person to bid for or purchase, any security which is the subject of the distribution until the entire distribution is complete. Regulation M defines a "distribution" as an offering of securities that is distinguished from ordinary trading activities by the magnitude of the offering and the presence of special selling efforts and selling methods. Regulation M also defines a "distribution participant" as an underwriter, prospective underwriter, broker, dealer, or other person who has agreed to participate or who is participating in a distribution. Regulation M prohibits any bids or purchases made in order to stabilize the price of a security in connection with the distribution of that security, except as specifically permitted by Rule 104 of Regulation M. These stabilizing transactions may cause the price of our common stock to be more than it would otherwise be in the absence of these transactions. We have informed the selling security holders that stabilizing transactions permitted by Regulation M allow bids to purchase our common stock if the stabilizing bids do not exceed a specified maximum. Regulation M specifically prohibits stabilizing that is the result of fraudulent, manipulative, or deceptive practices. The selling security holders and distribution participants are required to consult with their own legal counsel to ensure compliance with Regulation M. LEGAL PROCEEDINGS We are not a party to any material legal proceedings nor are we aware of any circumstance that may reasonably lead a third party to initiate legal proceedings against us. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Name Age Position Sam Jankovich 46 Chairman and Chief Executive Officer Michael Wainstein 35 Director and Treasurer Dean Galland 46 Chief Operating Officer Sam Jankovich, Chairman and Chief Executive Officer As Chairman and Chief Executive Officer of EnterConnect Inc., Mr. Jankovich, 46 is taking his vision of enterprise portals delivered in a software as a service (SAAS) model to the market. In this role, Mr. Jankovich will define the overall company strategy and set standards in the on-demand portal space. Prior to founding EnterConnect Inc., and from November 2000 to December 2006, Mr. Jankovich was instrumental in driving the direction and revenue growth of Enterpulse, the company that originally incepted the EnterConnect product and spun off EnterConnect, Inc. Mr. Jankovich launched Enterpulse's portal strategy, which serves as the foundation of many of its offerings, and led to the creation of the premier intranet/extranet portal product, EnterConnect.Mr. Jankovich has held key executive roles for former companies in the computer telephony and CRM industries, including PwC, marchFirst, Groundswell, and CTI Interactive, which he founded.He holds a Bachelor of Arts degree in Business Administration from Washington State University. 15 Michael Wainstein, Director, Treasurer Michael Wainstein, 35 is a co-founder of EnterConnect Inc. and serves as its Treasurer. He has also served as a founder of Private Capital Group, LLC. since its formation in 2001. Mr. Wainstein has invested for PCG in a variety of industries ranging from new media to energy. Mr. Wainstein is a graduate of New York University with a Bachelor of Arts degree in Economics and a graduate of New York Law School. He is a member of the New York Bar. Dean Galland, Executive Vice President, Chief Financial and Operating Officer As Chief Operating Officer of EnterConnect Inc., Mr. Galland oversees daily operations, supports the strategies set forth by the CEO, and is responsible for overall business results.Prior to EnterConnect Inc. and from November 2000 to December 2006, Mr. Galland served as regional vice president for Enterpulse, where he managed the company's West Coast presence, growing its business and mentoring its staff.Deeply involved from an executive account leadership perspective for premier clients in the West, Mr. Galland was responsible for ensuring that the emerging needs of complex systems were met through program management, systems integration, and Q&A support.Mr. Galland also provided client executives with strategy and design recommendations, including how to connect business objectives to portal initiatives that serve the needs of customers, suppliers and employees.He facilitated numerous organizational, creative, and developmental programs and played an essential role in managing client teams.Mr. Galland graduated with a Bachelor of Science in Computer Science from Colorado State University. EXECUTIVE COMPENSATION All compensation for executives is in cash and does not include any type of non-cash compensation.The following table sets forth information concerning the annual and long-term compensation of our executive officers who have served at the end of the fiscal year March 31, 2007. Name and Principal Position Year Salary ($) Bonus ($) Stock Awards ($) * Option Awards ($) * Non-Equity Incentive Plan Compensation ($) Nonqualified Deferred Compensation ($) All Other Compensation ($) Total ($) Sam Jankovich, Chairman of the Board and Chief Executive Officer 2007 250,000 -0- -0- -0- -0- -0- -0- 250,000 Michael Wainstein, Treasurer and Director 2007 83,333 -0- -0- -0- -0- -0- -0- 83,333 Dean Galland, Chief Financial and Operating Officer 2007 250,000 -0- -0- -0- -0- -0- -0- 250,000 Compensation of Directors All directors are reimbursed for out-of-pocket expenses in connection with attendance at Board of Director's and/or committee meetings. Employment Agreements We have not entered into formal employment agreements with our executive officers.We do have employee agreements with all of our employees.This is a standard employee agreement which includes hourly pay, vacation, expectations etc. 16 Benefit Plans We do not have any pension plan, profit sharing plan, or similar plans for the benefit of our executives or employees. However we may establish such plans in the future. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information regarding beneficial ownership of our common stock as ofNovemebr 8, 2007 (i) by each person who is known by us to beneficially own more than 5% of our common stock (ii) by each of our officers and directors; and (iii) by all of our officers and directors as a group: Name of Beneficial Owners Shares Beneficially Owned Percentage of Outstanding Shares Owned (3) Sam Jankovich (1) 9,000,000 34.4% Michael Wainstein (2) 7,800,000 29.8% Dean Galland 2,109,400 8.1% Officers and directors as a group (3 persons) 18,909,400 72.2% (1)Mr. Jankovich may be considered a promoter of the Company.He is located at 100 Century Center Court, Suite 650, San Jose, California 95112. (2)Beneficially owned by Private Capital Group, LLC.Mr. Wainstein may be considered a promoter of the Company.He is located at 1500 Broadway, Suite 2003, New York, New York, 10036. (3)Based upon 26,191,928 shares outstanding. The Company has authorized 100,000,000 shares of Common Stock, par value $0.001 (the “Common Stock”) of which 26,191,928 shares are issued and outstanding and 10,000,000 shares of Preferred Stock, par value $0.001 per share (the “Preferred Stock”) of which no shares were issued and outstanding. DESCRIPTION OF SECURITIES The following description of EnterConnect’ capital stock is a summary and is qualified in its entirety by the provisions of our Certificate of Incorporation and bylaws, all of which have been filed or incorporated by reference as exhibits to our registration statement of which this prospectus is a part. We are presently authorized to issue 100,000,000 shares of $0.001 par value common stock and 10,000,000 shares of $0.001 par value preferred stock.As of November 8, 2007, 26,191,928 shares of common stock and no shares of preferred stock were issued and outstanding. Common Stock The holders of our common stock are entitled to equal dividends and distributions per share with respect to the common stock, when and if declared by our Board of Directors, from funds legally available. No holder of any shares of common stock has a preemptive right to subscribe for any shares of any class of our stock. Upon our liquidation, dissolution or winding up, and after payment to creditors and preferred stockholders, if any, our assets will be divided pro-rata on a share-for-share basis among the holders of the shares of common stock. All shares of common stock now outstanding are fully paid, validly issued and non-assessable. Each share of common stock is entitled to one vote with respect to the election of any director or any other matter upon which stockholders are required or permitted to vote. Holders of our common stock do not have cumulative voting rights. 17 Preferred Stock The Company’s Articles of Incorporation authorize the Board of Directors to issue 10,000,000 shares of preferred stock from time to time in one or more series. The Board of Directors is authorized to determine, prior to issuing any such series of preferred stock and without any vote or action by the shareholders, the rights, preferences, privileges and restrictions of the shares of such series, including dividend rights, voting rights, terms of redemption, the provisions of any purchase, retirement or sinking fund to be provided for the shares of any series, conversion and exchange rights, the preferences upon any distribution of the assets of the Company, including in the event of voluntary or involuntary liquidation, dissolution or winding up of the Company, and the preferences and relative rights among each series of preferred stock. At November 8, 2007, the Company had no shares of preferred stock outstanding. Dividends We have not paid any cash dividends with respect to our common stock since inception. Payment of future dividends, if any, will depend upon our future earnings and capital requirements and other factors that our board of directors considers appropriate. Options There is no Employee stock option plan at this time. Warrants The Company has outstanding warrants to purchase 3,379,062 shares of its common stock.1,267,641 warrants are exercisable immediately to purchase 422,547 shares of Common Stock, at a price per share of $2.00, 422,547 shares of Common Stock at a price per share of $3.00 and 422,547 shares of Common Stock at a price per share of $4.00 and expire on the third anniversary of the date of issuance.An additional 2,111,421 warrants to purchase Common Stock are outstanding exercisable at $1.00 per share and expire on the third anniversary after issuance. INTERESTS OF NAMED EXPERTS AND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries. Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES Our directors and officers are indemnified as provided by the Nevada Revised Statutes and in our bylaws. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to our directors, officers or persons controlling us pursuant to the foregoing provisions, or otherwise, we have been informed that, in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by us of expenses incurred or paid by a director, officer or controlling person in the successful defense of any action, suit or proceeding) is asserted by one of our directors, officers or controlling persons in connection with any of our securities that are being registered, we will, unless in the opinion of our legal counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question of whether such indemnification by us is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. 18 DESCRIPTION OF BUSINESS Overview EnterConnect, Inc. (“EnterConnect”, or the “Company”) is a developer in enterprise portal strategies and best practices to deliver proprietary, ‘business-ready’ employee, customer and partner portal solutions.Our products and software-as-a-service (SaaS) offerings are deployed through our propriety application exchange, which SaaS enables other Independent Software Vendors (ISVs) and their applications - enabling global mid-market companies to find, try and buy software or services that meet their needs and budget. To take products to market quickly, the Company leverages a proprietary Portal Application Platform, EnterConnect®, which the Company believes contains all of the core functionality required to rapidly build and deploy new end-user applications. The core functionality includes content management, digital asset management, search, security, personalization and end-user customization.Utilizing the platform, the Company has developed two primary ‘business-ready’ product lines:EnterConnect® AppSuite and AppExchange, which provide collaborative online environments for employees, customers and partners.By developing our products to be economical, easy-to-use, easy-to-deploy and easy-to-manage, targeted mid-market companies can easily acquire them either for use on-premise through traditional software licensing or for use as an outsourced subscription service, also known as software-as-a-service (SaaS).Our ‘business-ready’ products reduce the complexities, deployment cycles and expenses associated with traditional enterprise software portal implementations. As a result, our customers incur less risk and lower upfront costs while gaining greater technology flexibility as well as faster time-to-market and business value. The Company has, a proprietary portal application platform, two business-ready product lines, partnerships with software industry leaders – BEA Systems (NASDAQ – BEAS) and Oracle (NASDAQ – ORCL) – and a tiered distribution channel program, including direct and indirect channels and hopes to launch a highly scalable Internet sales channel.We currently market the EnterConnect®
